Ingraham, J. (concurring):
I concur in Mr. Justice McLaughlin’s opinion. I- think this, casé is controlled by Reed v. Metropolitan Street R. Co. (180 N. Y. 315), where Judge Bartlett, delivering the opinion of the court, says A person passing behind the rear of a car "and stepping onto the track where a car may be approaching from the opposite direction, is bound to satisfy himself that the way is clear. It is apparént that the slightest caution on the part of this plain-, tiff would have advised him of the'presence of the approaching car and avoided this accident.” The evidence is uncontradicted that the deceased walked behind a north-bound car from which he had alighted, stepped onto the south-bound track,"walked leisurely, and was struck by. the south-bound car. This south-bound car was lighted; nothing to prevent the deceased from seeing it, if he had looked, and the conclusion is, therefore, irresistible that he passed from behind the rear of the car from which he had alighted on the south-bound track without looking or having - seen the approaching car, walked directly in front of it, he being, in either case, guilty of contributory negligence.
. Laughlin, J., concurred.